      Case 6:17-cv-06847-LJV-LGF Document 36 Filed 09/30/19 Page 1 of 6



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________

DR. RICHARD ASLIN,
DR. KETURAH BIXBY,
DR. JESSICA CANTLON,
DR. BENJAMIN HAYDEN,
DR. SARAH HEILBRONNER,
DR. CELESTE KIDD,
DR. BRADFORD MAHON,
DR. ELISSA NEWPORT,
DR. STEVEN PIANTADOSI,

                                  Plaintiffs,                        ORDER
      v.
                                                                 17-CV-6847W(F)
UNIVERSITY OF ROCHESTER,
JOEL SELIGMAN,
ROBERT CLARK,
                           Defendants.
___________________________________

      This action has been referred to the undersigned, a magistrate judge of this

court, by order of Hon. Lawrence J. Vilardo for entry of a scheduling order in

accordance with Rule 16 of the Federal Rules of Civil Procedures (“Federal Rules”) and

Local Rule of Civil Procedure 16.1.

      Each party, including any party appearing for themselves without counsel, shall

appear before the undersigned on November 5, 2019 at 11:00 a.m. at 500 U.S.

Courthouse, 2 Niagara Square, Buffalo, New York for the purpose of entry of a case

management order as required by Fed.R.Civ.P. 16(b).

      All parties should note that the case is subject to mandatory pretrial mediation as

required by the court’s Alternative Dispute Resolution Plan (Athe ADR Plan@) approved

by the court’s District Judges in their order dated August 23, 2005 as revised January 1,

2008. The parties are urged to consult the ADR Plan as revised and a related
      Case 6:17-cv-06847-LJV-LGF Document 36 Filed 09/30/19 Page 2 of 6



document, Alternative Dispute Resolution Procedures, copies of which are available

from the Clerk of Court and on the court’s website at www.nywd.uscourts.gov.

      The parties= attention is drawn to the obligation of the parties to select a

mediator in accordance with Section 5.4C of the ADR Plan, and propose to the

undersigned a timetable to be included in the Rule 16 scheduling order for

commencing and completing the mediation. Such dates, in addition to the other

relevant timetables for the pretrial phase of this case as requested herein, shall

be submitted by the parties to the undersigned along with the proposed

Discovery Plan for this case required by Rule 26(f) of the Federal Rules and this

order. Accordingly, the parties shall consider and advise the court in the

Discovery Plan regarding the extent to which, if any, discovery may be needed to

facilitate the mediation required by the ADR Plan.

      As required by Fed.R.Civ.P. 26(f), the parties shall confer at least 21 days prior

to the Rule 16(b) hearing as scheduled above for (1) the purposes set forth in Rule

26(f)(2) preparation of the required Proposed Discovery Plan, and (2) to propose to the

court a Case Management Order that will establish outside cut-off dates for the further

progress of this case including:

             (a)    Making all disclosures as required by Fed.R.Civ.P. 26(a)(1).

             (b)    Motions to amend the pleadings or add parties.

             (c)    Commencement and completion of mediation pursuant to the ADR
                    Plan.

             (d)    Commencement and completion of all fact discovery.

             (e)    Completion of all expert discovery, if any, by each party including
                    strict compliance with Fed.R.Civ.P. 26(a)(2) regarding the
                    identification and filing reports of testifying experts.
      Case 6:17-cv-06847-LJV-LGF Document 36 Filed 09/30/19 Page 3 of 6




              (f)     Motions to compel.

              (g)     The filing of any dispositive motions.

       Such proposed discovery plan and case management order shall, pursuant to

Fed.R.Civ.P. 26(f), be submitted to the court in writing at least 14 days prior to the Rule

16(b) conference as herein provided. Any failure by a party or the party=s attorney

to participate in good faith in the development and submission of a proposed

discovery plan required by Rule 26(f) or this order may result in the award of

expenses and attorneys fees to the other party caused by such failure.

Fed.R.Civ.P. 37(g).

       THE PARTIES ARE REQUESTED TO CONSIDER AND ARE ENCOURAGED

TO ACT FAVORABLY ON THE ATTACHED CONSENT TO PROCEED BEFORE A

UNITED STATES MAGISTRATE JUDGE IN A CIVIL CASE PURSUANT TO TITLE 28

OF THE UNITED STATES CODE, SECTION 637(c). HOWEVER, NO SUBSTANTIVE

ADVERSE CONSEQUENCES WILL RESULT SHOULD THE PARTIES ELECT NOT

TO CONSENT. IF THE PARTIES WISH TO CONSENT, ALL PARTIES MUST

EXECUTE THE CONSENT FORM AND RETURN IT TO THE CLERK OR THE

UNDERSIGNED FOR PROCESSING.

SO ORDERED.
                                                /s/ Leslie G. Foschio
                                           ________________________________
                                                    LESLIE G. FOSCHIO
                                           UNITED STATES MAGISTRATE JUDGE
Dated: September 30, 2019
       Buffalo, New York
               Case 6:17-cv-06847-LJV-LGF Document 36 Filed 09/30/19 Page 4 of 6

UNITED STATES DISTRICT COURT                                   EXAMPLE
WESTERN DISTRICT OF NEW YORK
_____________________________________


                               Plaintiff,                         SCHEDULING ORDER
       v.
                                                                      __-CV-___ V(F)

                        Defendant.
_____________________________________

       Pursuant to the Order of the Hon. Lawrence J. Vilardo referring the above case to the undersigned for

pretrial procedures and the entry of a scheduling order as provided in FED.R.CIV.P. Rule 16(b) and Local Rule

16.1(a) and a conference with counsel having been held on ________, it is ORDERED that:

       1.      In accordance with Section 2.1A of the Plan for Alternative Dispute Resolution,1 this case has

been referred to mediation.

       2.      Motions to opt out of ADR shall be filed no later than [14 business days from date of the

Scheduling Conference].

       3.      Compliance with the mandatory disclosure requirements found in Rule

26(a)(1) of the Federal Rules of Civil Procedure will be accomplished by _________.

       4.      The parties shall confer and select a Mediator, confirm the Mediator=s availability, ensure that

the Mediator does not have a conflict with any of the parties in the case, identify a date and time for the initial

mediation session, and file a stipulation confirming their selection on the form provided by the Court no later

than [28 days from date of the Scheduling Conference].

       5.      The initial mediation session shall be held no later than [84 days (12 wks) from date of the

Scheduling Conference].

       6.      All motions to join other parties and to amend the pleadings shall be filed on or before

____________.

       7.      All fact discovery in this case shall conclude on _______________. All motions to compel fact

discovery shall be filed on or before _________________.




       1 A copy of the ADR Plan, a list of ADR Neutrals, and related forms and documents can be found at
http://www.nywd.uscourts.gov or obtained from the Clerk=s Office.
               Case 6:17-cv-06847-LJV-LGF Document 36 Filed 09/30/19 Page 5 of 6
       8.      As the ADR program does not stay discovery, Plaintiff shall initiate discovery, through

interrogatories and document requests, not later than ________ [45 days from the date of Scheduling

Conference].

       9.      Plaintiff(s) shall identify any expert witnesses through interrogatories and provide reports

pursuant to FED.R.CIV.P. 26 by _______________. Defendant(s) shall identify any expert witnesses through

interrogatories and provide reports pursuant to FED.R.CIV.P. 26 by ___________. Motions to compel expert

disclosures shall be filed not later than ________________.

       10.     Dispositive motions, if any, shall be filed no later than _______________. Such motions shall

be made returnable before the undersigned.

       11.     Mediation sessions may continue, in accordance with Section 5.11 of the ADR Plan, until [30

days after dispositive motion deadline]. The continuation of mediation sessions shall not delay or defer

other dates set forth in this Scheduling Order.

       12.     In the event that no dispositive motions are filed, a final pretrial status conference is scheduled

for ____________ before the undersigned.

       No extension of the above cutoff dates will be granted except upon written application to the

undersigned, filed prior to the cutoff date, showing good cause for the extension. The attached guidelines shall

govern all depositions. Counsel=s attention is directed to FED.R.CIV.P. 16(f) calling for sanctions in the event of

failure to comply with any direction of this court.

SO ORDERED.
             Case 6:17-cv-06847-LJV-LGF Document 36 Filed 09/30/19 Page 6 of 6

                            UNITED STATES DISTRICT COURT
                                                          for the
                                           Western District
                                          __________ District of
                                                              of New  York
                                                                 __________


                                                               )
                         Plaintiff                             )
              v.                                               )
                                                               )           Civil Action No.
                                                               )
                         Defendant                             )

        NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

       Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to
conduct all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment.
The judgment may then be appealed directly to the United States court of appeals like any other judgment of this court.
A magistrate judge may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without
adverse substantive consequences. The name of any party withholding consent will not be revealed to any judge who
may otherwise be involved with your case.


        Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate
judge conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


         Printed names of parties and attorneys                     Signatures of parties or attorneys Dates




                                                   Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.


                                Date:

                                                                                District Judge’s signature



                                                                                  Printed name and title

Note:   Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United
        States magistrate judge. Do not return this form to a judge.
